Tenney, C. J.
The note in suit is dated February 10, 1854, payable on demand, with interest, signed by John Otis, principal, and the defendant as surety. The defence to the present action, which is against the surety, is an extension of the time of payment, for definite periods, under a valid agreement between the plaintiff and the principal. This defence is not attempted to be controlled by any evidence, that the -extension was with the knowledge and consent of the defendant, but it is denied to have been made at all. The principle is well settled that such extension of payment as is here set up in defence exonerates a surety, provided he gives no consent thereto.
The testimony of the defendant, and of one witness on the stand, and the deposition of another, introduced by the plaintiff, fully establishes the defence, notwithstanding the plaintiff testified that he did not agree with the principal to *337defer the payment of the note; but that in February, 1856, he received the interest up to July next following. According to the agreement of parties,

Judgment for the defendant.